Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.          This Office Action responds to the Amendment filed on 4/28/2021.
Claims 18-35 are pending.

Election/Restrictions
3.	Newly submitted claims 23-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The newly submitted claims are directed toward creating conversion diagram according to a resistance value of the wiring, while invention originally claimed directed toward thermally expandable sheet and ink with overlapping section.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-31 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Remarks
4.	This application is in condition for allowance except for the following formal matters: 



The prosecution of this case is closed except for consideration of the above matter.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Allowable Subject Matter
6.	Claims 18-22 and 32-35 are allowed.

7.	The following is an examiner’s statement of reasons for allowance:

The prior art made of record does not teach or fairly suggest the storage 
medium / method for forming a conductive circuit diagram formed on a sheet 
including a thermally expandable layer having combinations of features as 

independent claim 18, and wherein claims 33-35 depend on independent claim 32.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/NHA T NGUYEN/Primary Examiner, Art Unit 2851